UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1521


QIHUI HUANG,

                 Plaintiff - Appellant,

          and

GEORGE MCDERMOTT; SHIELD OUR CONSTITUTIONAL             RIGHTS   AND
JUSTICE, non-profit organization,

                 Plaintiffs,

          v.

RYAN L. HICKS,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00940-DKC)


Submitted:   February 10, 2011               Decided:    March 21, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Qihui Huang, Appellant Pro Se. Richard T. Colaresi, KARPINSKI,
COLARESI, & KARP, PA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Qihui Huang appeals the district court’s order denying

her   motion    to     reconsider        the       court’s     order    dismissing         her

complaint for failure to state a claim.                         We have reviewed the

record and find no reversible error.                     Accordingly, we affirm for

the reasons stated by the district court.                           Huang v. Hicks, No.

8:09-cv-00940-DCK          (D.   Md.     Apr.      12,   2010).        We   deny        Huang’s

motion    styled     “In    reviewing      a       decision    granting       a   motion    to

dismiss, appellate court must accept as true all of the factual

allegations contained in the complaint,” (emphasis in original);

her motion “to permit Huang following U.S. Ct. of App. 4th Cir,

Rule 28(f) for she alleged statement of facts” could “include

exhibit, record, transcript, or appendix references showing the

sources    of   the    facts      stated,”         and   her   motion    “to      supplement

record, and accept Huang formerly filed Appendixes and coming

exhibits.”       We    also      grant    Appellee        Hicks’s     motion      to    strike

Huang’s    appendix,        deny       Huang’s      motion     to     rename      the     joint

appendix as the appendix, grant Hicks’s motion to strike Huang’s

reply briefs, and grant Huang’s motion “to withdraw and destroy”

a   document    that    she      has    attempted        to    file   under       seal.      We

dispense     with      oral      argument       because        the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    AFFIRMED


                                               2